 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2
 3   UNITED STATES OF AMERICA,                           Case No. 2:17-cr-241-KJD-BNW
 4                 Plaintiff,                            ORDER
 5          v.
 6   PEDRO MORALES-CARRILLO,
 7                 Defendant.
 8
                                               ORDER
 9
10          IT IS THEREFORE ORDERED that the Government’s Reply to Defendant’s

11   Objections to the Report and Recommendation (ECF No. 28) currently due on Friday, February

12   7, 2020, be vacated and continued to Friday, February 21, 2020.

13                     5th day of February, 2020.
            DATED this ____

14
15                                               ___________________________________
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
